                           **NOT FOR PRINTED PUBLICATION**



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

ALTON JAMES NICKLEBERRY                          §

VS.                                              §      CIVIL ACTION NO. 9:18-CV-192

DR. JAMES DOUGLAS GEDDES, ET AL.                 §

          ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ACCEPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Alton James Nickleberry, a prisoner previously confined at the Polunsky Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in

forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Dr. James Douglas

Geddes and Shonan Bonner.

       The court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The Magistrate Judge recommends granting defendants’ motion for summary judgment.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings

and the applicable law. See FED. R. CIV. P. 72(b). For the reasons stated in the Magistrate

Judge’s Report and Recommendation, the court concludes that there is no genuine dispute

as to any material fact on the issue of whether the defendants were deliberately indifferent
                           **NOT FOR PRINTED PUBLICATION**

to Plaintiff's serious medical needs. Farmer v. Brennan, 511 U.S. 825, 832 (1994). As a result, the

the Magistrate Judge correctly concluded that the defendants’ motion for summary judgment on

the ground of qualified immunity should be granted.

                                            ORDER

       Plaintiff’s objections (document no. 98) are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge

(document no. 96) is ACCEPTED. Defendants’ motion for summary judgment (document no.

61) is GRANTED. A final judgment will be entered in accordance with the Magistrate Judge’s

recommendation.
               So ORDERED and SIGNED March 21, 2020.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge




                                                2
